DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US Pub. 2006/0267159) in view of JP 2006-196857. 
Regarding claim 1, Yamamoto teaches a high-frequency module comprising: 
a substrate 11 (Fig. 1); 
a first component 12 mounted on a first major surface (top surface) of the substrate 11 (Fig. 1); 
a first sealing resin layer 14 sealing the first major surface and the first component 12 (Fig. 1);

a connection conductor (18 & 19) disposed at the second sealing resin layer 15 (Fig. 1); and 
a shield layer 16 covering at least a surface of the first sealing resin layer 14, wherein the connection conductor includes a portion exposed from the opposite surface of the second sealing resin layer (Fig. 1).  
Yamamoto is silent on the shield layer 16 covering the side surface of the second sealing resin layer, and a side surface of the substrate connecting edges of the first major surface and the second major surface to each other, wherein the connection conductor includes a portion exposed from the side surface of the second sealing resin layer and connected to the shield layer, and connected to a ground electrode of an outer substrate. JP 2006-196857 teaches in Fig. 14, wherein a shield layer 14 covering the side surface of the second sealing resin layer, and a side surface of a substrate 12 connecting edges of the first major surface and the second major surface to each other, wherein the connection conductor (13A & 13F) includes a portion exposed from the side surface of the second sealing resin layer 13A and connected to the shield layer 14, and connected to a ground electrode of an outer substrate (see Fig. 14). At the time of the invention, it would have been obvious to employ JP 2006-’s shield layer 14 and connection conductor in Yamamoto’s device. The motivation for doing so would have  are combinable.
Regarding claim 3, the combination of Yamamoto and JP 2006-196857 teaches the high-frequency module according to claim 1, wherein the connection conductor (18 & 19 in Yamamoto, also see JP  857’s Fig. 14) includes a first portion extending in a direction parallel to the second major surface of the substrate with a first end of the first portion exposed from the side surface of the second sealing resin layer (13A in JP ‘857’s Fig. 14), and a second portion extending from a second end of the first portion toward the opposite surface of the second sealing resin layer and having an end portion exposed from the opposite surface (note 18 & 19 in Yamamoto’s Fig. 1).  
Regarding claim 4, the combination of Yamamoto and JP 2006-196857 teaches the high-frequency module according to claim 1, 31wherein the connection conductor (JP ‘857’s Fig. 14) includes a third portion extending in a direction parallel to the opposite surface of the second sealing resin layer 13A, and a fourth portion extending from a first end of the third portion toward the second major surface of the substrate, and wherein the third portion includes a portion exposed from the side surface of the second sealing resin layer (JP ‘857’s Fig. 14), and a portion exposed from the opposite surface of the second sealing resin layer (JP ‘857’s Fig. 14 & Yamamoto’s Fig. 1A).  
Regarding claim 5, the combination of Yamamoto and JP 2006-196857 teaches the high-frequency module according to claim 1, wherein the connection conductor (18 & 19) is not connected to the substrate (Yamamoto’s Fig. 1A).  
Regarding claim 6, the combination of Yamamoto and JP 2006-196857 teaches the high-frequency module according to claim 5, further comprising: a second . 
 Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TIMOR KARIMY/Primary Examiner, Art Unit 2894